Case 8:18-cr-00417-WFJ-AEP Document 56 Filed 07/20/21 Page 1 of 3 PageID 373




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

UNITED STATES OF AMERICA,

v.                                               CASE NO. 8:18-cr-417-WFJ-AEP

PAUL BRIAN WOJT

__________________________________/

                  ORDER ON MOTION FOR REDUCTION
                     UNDER 18 U.S.C. § 3582(c)(1)(A)
                     (COMPASSIONATE RELEASE)

      Before the Court is Defendant Paul Brian Wojt’s motion for reduction in

sentence (“compassionate release”) filed pursuant to 18 U.S.C. § 3582(c)(1)(A), as

amended by § 603(b) of the First Step Act of 2018 (Dkt. 53) and the United States’

response in opposition (Dkt. 55). After reviewing the motion and submissions, the

Court denies the motion.

                                BACKGROUND

      In June 2019, the Court sentenced Mr. Wojt to 120 months’ imprisonment

for conspiracy to distribute and possess with intent to distribute five hundred grams

or more of a mixture containing methamphetamine. Dkt. 39. Mr. Wojt, 53 years

old, is serving his sentence at USP-Yazoo City and his projected release date is

May 9, 2027. Dkt. 53. Mr. Wojt now seeks compassionate release under

§ 3582(c)(1)(A)(i) due to COVID-19 concerns and his transfer to USP-Yazoo City.
Case 8:18-cr-00417-WFJ-AEP Document 56 Filed 07/20/21 Page 2 of 3 PageID 374




                                  DISCUSSION

      Under 18 U.S.C. § 3582(c)(1)(A), a court may reduce a term of

imprisonment upon finding extraordinary and compelling reasons that are

consistent with applicable policy statements of the United States Sentencing

Commission. However, the section does not define extraordinary and compelling.

Therefore, a court must look to USSG § 1B1.13 for guidance, where Application

Note 1(A)-(D) identifies four categories in which extraordinary and compelling

circumstances may exist. These include: (1) the medical condition of the

Defendant; (2) the age of the Defendant; (3) family circumstances; and (4) other

reasons that may be extraordinary and compelling as determined by the Director of

the Bureau of Prisons. A court must also consider whether the factors in 18 U.S.C.

§ 3553(a) weigh in favor of release, including the nature and circumstances of the

offense and the history and characteristics of the Defendant, the need for the

sentence imposed, the kind of sentences available, and the kind of sentence and the

sentencing range established.

      In his motion, Mr. Wojt argues that he suffers from serious urinary and

stomach issues that are currently being tested for cancer and that he has an

extensive history of smoking, both of which may make him more vulnerable to

COVID-19. However, the United States argues Mr. Wojt has not demonstrated an

extraordinary and compelling reason warranting release, especially since he is now


                                          2
Case 8:18-cr-00417-WFJ-AEP Document 56 Filed 07/20/21 Page 3 of 3 PageID 375




fully vaccinated against the virus. Section 3582(c)(1)(A) generally applies sentence

reductions for specific individuals suffering from specific conditions. Potential

COVID-19 exposure poses a threat to the general population; therefore, Mr. Wojt’s

continued COVID-19 concerns cannot alone serve as his basis for a sentence

reduction. Further, Mr. Wojt has not proven his current medical condition is a

terminal illness or a condition that substantially diminishes his ability to provide

self-care in prison, as required by Application Note 1(A).

       Additionally, the § 3553(a) factors weigh against Mr. Wojt’s release. His

criminal history shows three additional offenses for possession of

methamphetamine, among many other drug paraphernalia and grand theft offenses.

His 120-month prison sentence reflects the seriousness of his distribution of a

substantial amount of methamphetamine, conduct that is dangerous to the

community. Moreover, he has only served 24% of this sentence.

                                    CONCLUSION

       Accordingly, Defendant’s motion (Dkt. 53) is denied for failure to

demonstrate an extraordinary and compelling reason to warrant release.

       DONE AND ORDERED at Tampa, Florida, on July 20, 2021

                                           /s/ William F. Jung
                                           WILLIAM F. JUNG
                                           UNITED STATES DISTRICT JUDGE

COPIES FURNISHED TO:
Defendant, pro se, and Counsel of Record


                                            3
